Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
35 USC 101
Applicant’s arguments with respect to the instant amendment have been fully considered and are persuasive.  In contrast to mere data gathering that is considered well-known, conventional, and routine, as per MPEP 2106.05(d)(II), the combination of translating the active transponder through a first axis of rotation to transmit the at least one interrogation signal and to receive the at least one response signal over an area of interest AND translating the active transponder through a second axis of rotation to transmit the at least one interrogation signal and receive the at least one response signal over the area of interest represents a combination of limitations which are not mere insignificant extra-solution activity because the combination is not known in the art; the combination of prior art does not teach the limitations (e.g. see Berkheimer v HP In. 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018); and even if found to be conventional activity, the combination of additional elements amounts to an inventive concept by providing a technical improvement in detection using the combination of limitations describing translation for providing a responsive safety action, see also Section II, MPEP 2106.05(d)(II), contrasting mere receiving and transmitting data over a network using Internet to gather data.

    35 USC 103
    Applicant’s arguments have been fully considered and are persuasive with respect to the instant amendment.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of the instant amendment filed 07/25/2022 (e.g.  translating the active transponder through a second axis of rotation to transmit the at least one interrogation signal and receive the at least one response signal over the area of interest), in combination with the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117